EXHIBIT 10.7



AMENDMENT NO. 23 TO PURCHASE AGREEMENT GPJ-003/96



This Amendment No. 24 ("Amendment 24") dated as of March 28, 2002 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc., formerly known as Continental Express, Inc. ("BUYER"),
collectively hereinafter referred to as the "PARTIES", and relates to Purchase
Agreement No. GPJ-003/96 between EMBRAER and BUYER, as amended from time to
time, together with its Attachments, (collectively referred to as the "BASE
Agreement") and Letter Agreements GPJ-004/96 dated August 5, 1996 and
PCJ-004A/96 dated August 31, 1996 between EMBRAER and BUYER as amended from time
to time (together with the BASE Agreement, collectively referred to herein as
the "Purchase Agreement") for the purchase of up to two hundred and forty five
(245) new EMB-145 aircraft.



This Amendment 24 sets forth the further agreement between EMBRAER and BUYER
relative to, among other things, certain changes requested by BUYER in the
Aircraft configuration described in Attachment "A" of the Purchase Agreement and
the incorporation of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], pursuant to Article 11 of the Purchase Agreement. All terms defined
in the Purchase Agreement shall have the same meaning when used herein and in
case of any conflict between this Amendment 24 and the Purchase Agreement, this
Amendment 24 shall control.



NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:



 

Incorporation of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Each of the newly manufactured EMB 145 LR AIRCRAFT from the one hundred and
sixteenth (116th) through the one hundred and forty first (141st), and each of
the newly manufactured EMB 145 XR AIRCRAFT shall include the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

Aircraft Basic Price

As a result of these changes in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICES specified in this Amendment 24, the AIRCRAFT BASIC PRICE will be:



AIRCRAFT

BASIC PRICE (JAN/1996)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

All other terms and conditions of the EMB-145 Purchase Agreement, which are not
specifically amended by this Amendment 24, shall remain in full force and effect
without any change.



[Intentionally left blank]



 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 24 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

By : /s/ Frederico Fleury Curado By : /s/ Frederick S. Cromer

Name : Frederico Fleury Curado Name : Frederick S. Cromer

Title : Executive Vice President Title : VP & CFO

Airline Market



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date : April 8, 2002 Date : March 28, 2002

Place : Sao Jose Dos Campos, SP Place : Houston, Texas



 

Witness: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano



Name: Fernando Bueno Witness: Amy K. Sedano